[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION FOR SUMMARY JUDGMENT
After a hearing and review of briefs, affidavits and applicable deposition testimony, the court has determined that there is a genuine issue of material fact regarding the continuing treatment of the plaintiff by the defendant.
Both sides rely on the case of Connell v. Colwell,214 Conn. 242 (1990) in support of their respective positions. The facts in this case are in dispute as to when the defendant last treated the plaintiff and whether or not there was a continuing cause of treatment or special relationship which would toll the statute of, limitations.
Accordingly, the motion for summary judgment is denied.
HURLEY, J.